UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1638


In Re:   CHARLES PRICE, JR.,

                Petitioner.




     On Petition for Writ of Mandamus.       (1:09-cv-01312-AMD)


Submitted:   July 30, 2009                   Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Price, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles Price, Jr., a Maryland inmate, petitions for a

writ of mandamus compelling: (1) a Federal Reserve bank to act

as a fiduciary for eleven million dollars; (2) the State of

Maryland     to   compensate       him   for    injuries     he       sustained   while

incarcerated at the Baltimore City Detention Center; and (3)

officials with the Circuit Court for Baltimore City to grant him

a speedy trial and reasonable bail.

             Mandamus     is   a    drastic     remedy     to     be    used   only   in

extraordinary circumstances.             Kerr v. United States Dist. Court,

426   U.S.   394,   402    (1976);       In    re   Beard,      811    F.2d    818,   826

(4th Cir. 1987).        The party seeking mandamus relief bears the

heavy burden of showing that he has no other adequate avenues of

relief and that his right to the relief sought is clear and

indisputable.       Mallard v. United States Dist. Court, 490 U.S.

296, 309 (1989).

             Price fails to show a clear and indisputable right to

relief against the Federal Reserve bank and the Baltimore City

Detention Center.         Further, because this court does not have

jurisdiction to grant mandamus relief against state officials,

Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586,

587 (4th Cir. 1969), the relief Price seeks against officials

with the Circuit Court for Baltimore City is not available by

way of mandamus.

                                          2
           Accordingly,   although       we   grant    leave   to   proceed   in

forma pauperis, we deny the petition for writ of mandamus.                    We

dispense   with   oral    argument   because          the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                     3